U.S. SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 July 4, 2007 Commission File No.:0-18939 BERKLEY RESOURCES INC. (Translation of Registrant's name into English) 400-455 Granville Street, Vancouver, B.C.V6C 1T1 (Address of principal executive office) Indicate by check mark whether the Registrant files or will file annual reports under cover of Form20-F or Form 40-F. xForm 20-F oForm 40-F Indicate by check mark if the Registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [] Indicate by check mark if the Registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [] Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. oYes xNo If "Yes" is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b): n/a SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant:BERKLEY RESOURCES INC. By: /s/ Connie Lillico CONNIE LILLICO, CORPORATE SECRETARY Date:July 4, 2007 EXHIBIT INDEX Exhibit No. Description 99.1 Press Release dated July 4, 2007
